Citation Nr: 1824907	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for pleural plaques due to asbestos exposure prior to August 31, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in March 2017, at a travel board hearing in St. Petersburg, Florida; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue was remanded by the Board in August 2017 for further development; specifically a VA medical examination assessing the Veteran's service-connected disability. A review of the claims folder reflects that an examination report was obtained in September 2017 and a subsequent supplemental statement of the case (SSOC) was issued to the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to August 31, 2017 the Veteran's pleural plaques due to asbestos exposure was manifested by DLCO of at least 77 percent predicted.

2. From August 31, 2017, the Veteran's pleural plaques due to asbestos exposure was manifested by DLCO of at least 65 percent predicted.



CONCLUSIONS OF LAW

1. The criteria for an increased rating of 10 percent, and no higher, for pleural plaques due to asbestos exposure, prior to August 31, 2017 have been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.96, 4.97, Diagnostic Codes 6899-5833 (2017).

2. The criteria for an increased rating of 30 percent disabling for pleural plaques due to asbestos exposure, from August 31, 2017 have been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.96, 4.97, Diagnostic Codes 6899-5833 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is currently seeking a compensable rating for pleural plaques due to asbestos exposure prior to August 31, 2017, and in excess of 10 percent thereafter; which has being evaluated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, DC 6899-6833. Codes ending in "99" are utilized for an analogous rating. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2017).

The General Rating Formula provides as follows:

A 100 percent evaluation is assigned for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy. 

A 60 percent evaluation is assigned for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

A 30 percent evaluation is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65- percent predicted.

A 10 percent evaluation is assigned for FVC of 75- to 80-percent predicted value, or; DLCO (SB) of 66- to 80-percent predicted. Id. 

A maximum exercise capacity test need not be conducted in any case. 71 Fed. Reg. 52457-01 (Sept. 6, 2006); see 38 C.F.R. § 4.96 (d)(1) (providing that with regard to certain diagnostic codes pertaining to respiratory conditions, including DC 6833, if a maximum exercise stress test is not of record, the disability is to be evaluated based on alternative criteria). 

Post-bronchodilator pulmonary function test (PFT) results are to be used when applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values are to be used for rating purposes. 38 C.F.R. §4.96 (d)(5).

The Veteran provided a VA examination in April 2012. At that time pre-bronchodilator tests results were reported as follows: FVC 95 percent predicted; FEV-1 100 percent predicted; FEV-1/FVC 105 percent predicted; and DLCO 104 percent predicted; post-bronchodilator tests results were as follows: FVC 98 percent predicted; FEV-1 123 percent predicted. Additionally, the examiner noted that the DLCO result most accurately reflects the Veteran's level of disability.

The claims folder includes private PFT testing conducted in March 2013. At that time pre-bronchodilator tests results were reported as follows: FVC 81 percent predicted; FEV-1 76 percent predicted; and DLCO 77 percent predicted; post-bronchodilator tests results were as follows: FVC 80 percent predicted; FEV-1 95 percent predicted; and normal spirometry which is improved with bronchodilators.

The Veteran provided a VA examination in January 2014. At that time pre-bronchodilator tests results were reported as follows: FVC 81 percent predicted; FEV-1 80 percent predicted; FEV-1/FVC 75 percent predicted; and DLCO 70 percent predicted; post-bronchodilator tests results were as follows: FVC 81 percent predicted; FEV-1 83 percent predicted; and FEV-1/FVC 77 percent predicted.

The Veteran provided a VA examination in September 2017 which notes PFT results from August 2017. At that time pre-bronchodilator tests results were reported as follows: FVC 55 percent predicted; FEV-1 57 percent predicted; FEV-1/FVC 102 percent predicted; and DLCO 65 percent predicted; post-bronchodilator tests results were as follows: FVC 79 percent predicted; FEV-1 80 percent predicted; and FEV-1/FVC 99 percent predicted. Additionally, the examiner noted that the DLCO result most accurately reflects the Veteran's level of disability.

Subsequent to the September 2017 VA examination report, the Veteran was granted a 10 percent disability evaluation for his pleural plaques due to asbestos exposure, effective August 31, 2017, in a January 2018 rating decision. As the January 2018 rating decision is only a partial grant on the benefits sought, the Board will discuss whether the Veteran is entitled to a disability rating in excess of the 10 percent granted. 

As reflected above, prior to August 31, 2017, pre-bronchodilator tests results noted the Veteran's DLCO at 77 percent and 70 percent. (See March 2013 private medical record and January 2014 VA). Based on the noted pre-bronchodilator tests, the Veteran is entitled to an increased rating of 10 percent prior to August 31, 2017. Generally, post-bronchodilator PFT results are to be used when applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values are to be used for rating purposes. 38 C.F.R. §4.96 (d)(5). Here, post-bronchodilator DLCO results were not provided. However, both the April 2012 and September 2017 examinations note that the DLCO test results most accurately reflects the Veteran's level of disability. As such, the Board finds that an increased rating of 10 percent prior to August 31, 2017 is warranted.

However, the Veteran's PFT results do not reflect the Veteran with FVC of at least 74 percent predicted during post-bronchodilator testing or DLCO of at least 65 percent predicted prior to August 31, 2017. As such an increased rating in excess of 10 percent, for pleural plaques due to asbestos exposure prior to August 31, 2017 is not warranted here.

Additionally, an increased rating in excess of 30 percent from pleural plaques due to asbestos exposure from August 31, 2017 is warranted. Importantly, the August 31, 2017 PFT results noted the Veteran's DLCO at 65 percent. Based on the noted pre-bronchodilator tests, the Veteran is entitled to an increased rating of 30 percent from August 31, 2017.

The Veteran's PFT results do not reflect the Veteran with FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. As such, a higher evaluation is not warranted here. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected pleural plaques due to asbestos exposure. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating of 10 percent, and no higher, for pleural plaques due to asbestos exposure prior to August 31, 2017 is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 30 percent, but no higher, for plaques due to asbestos exposure, from August 31, 2017 is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


